Exhibit 10.102

August 11, 2006

Mr. Juan J. Soto

Dear Juan:

On behalf of RITA Medical Systems, Inc. (the “Company”), I am pleased to offer
you the position of Executive Vice President of Worldwide Sales. We look forward
to your future success in this position.

The terms of your new position with the Company are as set forth below:

1. Position.

a. You will become the Executive Vice President of Worldwide Sales, working out
of the Company’s office in Fremont, California. You will report to the Company’s
Chief Executive Officer.

b. You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company’s Board of Directors, and you will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on September 1,
2006.

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

4. Compensation.

a. Base Salary. You will be paid a monthly gross salary of $16,666.67 which is
equivalent to $200,000 on an annualized basis. Your salary will be payable in
two equal payments on the 15th and the last day of the month.

b. Commission. You will receive a commission according to the Company’s Sales
Commission Plan, which is in effect at the time the commission is earned. This
plan may be revised by the Company from time to time, at its sole discretion.



--------------------------------------------------------------------------------

c. One-Time Relocation Bonus. You will receive a one-time relocation cash bonus
of $50,000 (less appropriate withholdings) payable within ten days of the date
on which you sign this letter agreement.

d. Annual Review. Your base salary will be reviewed as part of the Company’s
normal annual salary review process.

5. Stock Options.

a. Option Grants. Subject to the discretion of the Company’s Board of Directors,
you may be eligible to receive grants of stock options or purchase rights from
time to time in the future, on such terms and subject to such conditions as the
Board of Directors shall determine as of the date of any such grant.

6. Benefits.

a. Insurance Benefits. The Company will make available to you medical, dental,
vision, life and long-term disability insurance benefits. More detailed
information will be provided in a new-hire packet that will be given to you
after your acceptance of this offer.

b. Vacation. You will be entitled to 3 weeks paid vacation per year, pro-rated
for the remainder of this calendar year. Vacation accrues as follows: five
(5) hours accrue per pay period from your date of hire.

c. 401K Retirement Plan. You will be eligible to participate in the Company’s
employee-contribution 401K Retirement Plan beginning on the first
January 1, April 1, July 1, or October 1 following commencement of your
employment.

d. Employee Stock Purchase Plan. You will be eligible to participate in the
Company’s Employee Stock Purchase Plan beginning on the first February 1 or
August 1 following commencement of your employment.

7. Severance Benefits. In the event that the Company or its successor in
interest terminates your employment without Cause (as defined below), then you
will be entitled to receive continuation of your then-current monthly base
salary for six (6) months following your termination date. This salary
continuation shall be contingent upon confirmation to the Company’s satisfaction
that you are actively seeking Full-Time Employment, which for purposes of this
Offer Letter shall be defined as at least thirty-five (35) hours per week of
compensated labor, including consulting and other work. In the event that you
commence Full-Time Employment, your salary continuation will cease. In addition,
following the termination of your employment, the Company will pay your COBRA
insurance premiums (provided that you elect such coverage) until the earlier of
(A) six (6) months following your termination date or (B) the date on which you
become eligible for insurance benefits from another employer. Upon termination
of your employment with the Company, you will be entitled to receive benefits
only as set forth herein or as otherwise provided by applicable law. Your
entitlement to these severance benefits will be conditioned upon your execution
and delivery to the Company of a general mutual release of all claims (provided
that the Company shall not be required to release any claims arising from a
material breach by you of the Confidentiality Agreement (as defined below)).

For purposes of this Offer Letter, “Cause” shall mean (i) gross negligence or
willful misconduct in the performance of your duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries,
(ii) repeated unexplained or unjustified absence from the Company, (iii) a
material and willful violation of any federal or state law; (iv) commission of
any act of fraud with respect to the Company; or (v) conviction of a felony or a
crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined in good faith by the Board
of Directors of the Company.



--------------------------------------------------------------------------------

8. Reimbursement for Return to United Kingdom. The Company will reimburse you
for you and your family’s actual expenses incurred in relocating from the Bay
Area, California, back to the United Kingdom (the “Return Expenses”) if:

a. RITA Medical Systems, Inc. enters a Change of Control (as defined below)
agreement with any other company;

b. As of the date of the Change of Control agreement, you remain employed by
RITA Medical Systems, Inc.;

c. Within 180 days after the date of the Change of Control agreement, you are
involuntarily terminated without Cause by Rita Medical Systems, Inc. or its
acquirer; and

d. Within 90 days after the date of your termination, you move your residence
from the United States to the United Kingdom.

Such reimbursement shall not exceed $50,000. Return Expenses shall include any
moving expenses incurred as a result of the return of you and your spouse and
children to the United Kingdom, within 90 days of your termination without Cause
from RITA Medical Systems, Inc. or its acquirer. Such Return Expenses may also
include payment by RITA Medical Systems, Inc. or its acquirer, of the remainder
of the first year of your initial one-year housing lease in the Bay Area,
California, should such termination without Cause occur during your first year
of employment with RITA Medical Systems, Inc. RITA Medical Systems, Inc. or its
acquirer shall make such lease payment to the extent such payment does not cause
your Return Expenses to exceed $50,000.

Your entitlement to Return Expenses will also be conditioned upon your execution
and delivery to RITA Medical Systems, Inc. or its acquirer of a general mutual
release of all claims (provided that RITA Medical Systems, Inc. or its acquirer
shall not be required to release any claims arising from a material breach by
you of the Confidentiality Agreement (as defined below)), and your submission of
original receipts to RITA Medical Systems, Inc. or its acquirer within 60 days
of the date the expense is incurred.

9. Change of Control. “Change of Control” shall mean the consummation of any of
the following events:

a. Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities
without the approval of the Board of Directors of the Company; or

b. Merger/Sale of Assets. A merger or consolidation of the Company whether or
not approved by the Board of Directors of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.

10. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.



--------------------------------------------------------------------------------

11. Confidentiality. You agree to follow the Company’s strict policy that
employees must not disclose, either directly or indirectly, any information
regarding compensation of, or stock purchase or option allocations to other
employees of the Company, should you, by virtue of performance of your duties,
learn about such compensation or stock option information of other employees of
the Company.

12. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, with or without notice, with or without
cause, without further obligation or liability.

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below, and return it to me,
along with a signed and dated copy of the Confidentiality Agreement. This
letter, together with the Confidentiality Agreement, set forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you.

 

Very truly yours, RITA MEDICAL SYSTEMS, INC. By:  

/S/    JOSEPH DEVIVO

  Joseph DeVivo Title:   Chief Executive Officer

 

ACCEPTED AND AGREED: JUAN J. SOTO

/S/    JUAN J. SOTO

Signature

August 11, 2006

Date

Enclosure: Confidential Information and Invention Assignment Agreement